                                                                   Case 2:16-cv-02808-JAD-NJK Document 60 Filed 10/01/19 Page 1 of 3


                                                              1    LIPSON NEILSON P.C.
                                                                   J. WILLIAM EBERT, ESQ.
                                                              2    Nevada Bar No. 2697
                                                                   KAREN KAO, ESQ.
                                                              3    Nevada Bar No. 14386
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 – Facsimile
                                                                   bebert@lipsonneilson.com
                                                              6    kkao@lipsonneilson.com

                                                              7    Attorneys for Defendant Desert Sands Villas Homeowners’ Association

                                                              8
                                                                                                UNITED STATES DISTRICT COURT
                                                              9
                                                                                                    DISTRICT OF NEVADA
                                                              10

                                                              11   DITECH FINANCIAL LLC, a Delaware               CASE NO.: 2:16-cv-02808-JAD-NJK
                                                                   limited liability company; FEDERAL
                                                              12   NATIONAL MORTGAGE ASSOCIATION,
                      9900 Covington Cross Drive, Suite 120




                                                              13                  Plaintiffs,                     STIPULATION AND ORDER TO
                       (702) 382-1500 FAX: (702) 382-1512




                                                                                                                  EXTEND TIME TO RESPOND TO
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14   v.                                             DISPOSITIVE MOTION
                                                              15   T-SHACK, INC., a foreign corporation;          (THIRD REQUEST)
                                                                   NEVADA ASSOCIATION SERVICES,
                                                              16   INC., a domestic corporation; DESERT
                                                                   SANDS VILLAS HOMEOWNERS’                                 ECF No. 60
                                                              17   ASSOCIATION, a domestic non-profit
                                                                   corporation; and DOES I through X,
                                                              18   inclusive,

                                                              19                  Defendants.

                                                              20

                                                              21         Defendant DESERT SANDS VILLAS HOMEOWNERS ASSOCIATION (“HOA”)
                                                              22   Plaintiff DITECH FINANCIAL LLC, and Defendant T-SHACK, INC. by and through their
                                                              23   respective counsel, hereby agree and stipulate as follows:
                                                              24         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant
                                                              25   Desert Sands Villas Homeowners Associations to file its response to Plaintiff Ditech
                                                              26   Financial LLC’s Motion for Partial Summary Judgment [ECF No. 49] shall be extended
                                                              27   to October 15, 2019. The HOA’s Response was originally due on October 1, 2019. This
                                                              28   stipulation is requested to accommodate the HOA’s counsel’s scheduling requirements

                                                                                                         Page 1 of 3
                                                                   Case 2:16-cv-02808-JAD-NJK Document 60 Filed 10/01/19 Page 2 of 3


                                                              1    and conflicting obligations. Additionally, counsels for Ditech Financial LLC and Desert

                                                              2    Sands Villas Homeowners Association are engaging in settlement discussions, and

                                                              3    believe that the parties’ resources are better used at the present time to attempt to

                                                              4    resolve this matter by settlement than by engage in dispositive motion practice. The

                                                              5    parties have entered into this agreement in good faith and not for the purposes of delay.

                                                              6            This is the parties’ way of accommodating each other given the circumstances

                                                              7    and possibility of resolution.

                                                              8    DATED this 1st of October, 2019.              DATED this 1st day of October, 2019.
                                                              9    LIPSON NEILSON P.C.                           WOLF & WYMAN LLP
                                                              10   By: _/s/ Karen Kao ______________             By: __/s/ Emil S. Kim _____________
                                                              11       J. WILLIAM EBERT, ESQ.                        EMIL S. KIM, ESQ.
                                                                       Nevada Bar No. 2697                           Nevada Bar No. 14894
                                                              12       KAREN KAO, ESQ.                               6757 Spencer Street
                                                                       Nevada Bar No. 14386                          Las Vegas, NV 89119
                                                                       9900 Covington Cross Drive                    (702) 476-0100
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512




                                                                       Suite 120
Lipson Neilson P.C.




                                                                       Las Vegas, Nevada 89144                       Attorneys for Plaintiff Ditech Financial
                            Las Vegas, Nevada 89144




                                                              14
                                                                       (702) 382-1500 - Telephone                    LLC & Federal National Mortgage
                                                              15                                                     Association
                                                                         Attorneys for Defendant Desert Sands
                                                              16         Villas Homeowners Association

                                                              17

                                                              18   DATED this 1st day of October, 2019.
                                                              19   AYON LAW, PPLC
                                                              20   By: /s/ Christopher V. Yergensen _____
                                                                         CHRISTOPHER V. YERGENSEN, ESQ.
                                                              21         Nevada Bar No. 6183
                                                                         395 Gatlinburg Court
                                                              22         Henderson, Nevada 89012
                                                              23
                                                                         Attorneys for Defendant T-Shack, Inc.
                                                              24

                                                              25   \\\
                                                                                                                   IT IS SO ORDERED.
                                                              26
                                                                   \\\
                                                              27
                                                                   \\\                                                   ___________________________
                                                                                                                                ________
                                                                                                                                    __
                                                                                                                                     __________
                                                                                                                                             ____
                                                                                                                                             ____
                                                                                                                                             __ ____
                                                              28
                                                                                                                         U.S. District
                                                                                                                                strict
                                                                                                                                    ct Judge
                                                                                                                                       Jud
                                                                                                                                       Ju
                                                                                                                                        udge 10-1-19
                                                                                                                                             10-1
                                                                                                                                             10 - -1
                                                                                                                                                -1

                                                                                                          Page 2 of 3
